UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7918



BART FITZGERALD MCCLAIN,

                                            Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION,
Avery-Mitchell Facility; OFFICER FOX; OFFICER
EDWARDS; CODY BLAKE STEWART, Correctional
Officer; BRUCE C. CARPENTER, Correctional
Officer; JAY CARTER, Lieutenant,

                                           Defendants - Appellees,

          and


MARTY LOUDERMILK, Detective; CHRIS WARREN,
Detective   at Alexander  County  Sheriff’s
Department,

                                                       Defendants.




                            No. 01-7999



BART FITZGERALD MCCLAIN,

                                            Plaintiff - Appellant,

          versus
NORTH CAROLINA DEPARTMENT OF CORRECTION,
Avery-Mitchell Facility; OFFICER FOX; OFFICER
EDWARDS; CODY BLAKE STEWART, Correctional
Officer; BRUCE C. CARPENTER, Correctional
Officer; JAY CARTER, Lieutenant,

                                           Defendants - Appellees,

          and


MARTY LOUDERMILK, Detective; CHRIS WARREN,
Detective   at Alexander  County  Sheriff’s
Department,

                                                        Defendants.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-20-1-MU-2)


Submitted:   April 18, 2002               Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bart Fitzgerald McClain, Appellant Pro Se. Deborrah Lynn Newton,
Assistant Attorney General, James Philip Allen, Roy Cooper, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Bart Fitzgerald McClain appeals the district court’s orders

dismissing fewer than all the claims and parties in McClain’s

complaint filed pursuant to 42 U.S.C.A. § 1983 (West Supp. 2001)

(No. 01-7918), and dismissing McClain’s “Motion to Show Cause For

the Removal of Counsel” (No. 01-7999).    We dismiss the appeals for

lack of jurisdiction because the orders are not appealable.    This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).    The orders here appealed

are neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeals as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                3